Citation Nr: 0522070	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-08 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Entitlement to service connection for acne, also claimed 
as chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2001 and February 2002 rating decisions by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for facial scars and chloracne.

The veteran testified before a Decision Review Officer at the 
RO in December 2002.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran's induction examination 
included with his service medical records reveals that he had 
mild acne on his face upon entrance to the service.  In 
addition, the veteran submitted photographs, which he states 
were dated in 1966 before he went to Vietnam and in 1968, 
which was taken during his awards presentation after Vietnam.  
The 1966 photograph does not reveal noticeable marks or scars 
on his face; however, the photograph dated in 1968 reveals 
what appear to be bumps and scars on the left side of his 
face.  The May 1968 separation physical examination report 
was silent for skin pathology.  Further, the September 2001 
VA outpatient medical record reveals that the veteran 
currently has deep scarring of his bilateral cheek and chin 
areas, which the examiner stated was caused by facial 
eruptions and chlor cystic acne from exposure to Agent Orange 
while in Vietnam.  It does not appear that the physician had 
the opportunity to review the claims folder, and based his 
opinion on a history rendered by the veteran.  The Board 
finds that a VA examination with review of the veteran's case 
file is necessary to determine whether the veteran's acne 
noted upon entrance to service was aggravated by service 
beyond its natural progression.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should schedule the veteran 
for a VA dermatologic examination to 
determine the etiology of the veteran's 
facial scars and acne.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions with respect to any currently 
present facial scars or acne: 

Is it at least as likely as not 
that the veteran's facial scars 
or acne initially manifested 
during his period of active 
service from May 1966 to May 
1968?

With respect to any 
manifestations of facial scars 
or acne found to be present in 
service, did the manifestations 
clearly and unmistakably exist 
prior to the veteran's entrance 
onto active duty?  

With respect to any 
manifestations of facial scars 
or acne that the examiner 
believes existed prior to the 
veteran's entrance onto active 
duty, is there clear and 
unmistakable evidence that the 
pre-existing facial scars or 
acne were not aggravated in 
service beyond that which would 
be due to the natural 
progression of the disease?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


